Eu Juez Presideute Señor Travieso
emitió la opinión del tribunal.
El obrero Domingo Torres sufrió un accidente el día 13 de marzo de 1943 y fué sometido a tratamiento médico. El 19 de abril del mismo año fué dado de alta para trabajar y para recibir tratamiento en horas no laborables. En agosto 23 de 1943, el obrero radicó un escrito de apelación y solicitó dietas desde abril 20 a julio 17 de 1943, alegando que durante ese período no pudo trabajar.
En la vista celebrada ante la Comisión, el reclamante no presentó prueba alguna, excepto su declaración, para demos-trar que durante el indicado período él no estaba en condi-ciones para poder trabajar. El Administrador del Fondo del Estado solicitó de la Comisión que dejara abierto el caso para traer al Dr. Marqués, médico que asistió al obrero, quien podía declarar si el obrero estaba o no en condiciones para poder trabajar, cuando él le dió de alta en abril 19. La Co-misión denegó la solicitud del Administrador y en noviembre *6665, 1943 dictó su resolución declarando con lugar la petición-del obrero y resolviendo, además, “que la interpretación que le damos al artículo 3 de la ley, es la de que todo obrero o empleado lesionado tiene derecho a recibir sus compensacio-nes semanales o dietas mientras tenga necesidad de recibir tratamiento médico, cualquiera que éste sea”.
El Administrador interpuso el presente recurso, alegando* que la Comisión erró (1) al resolver en ausencia de prueba., que el obrero no estaba capacitado para reintegrarse al tra-bajo ; (2) al negarse a conceder al Administrador un término., aún cuando fuera breve y perentorio, para probar la legiti-midad del alta para el trabajo; y (3) al resolver que el Administrador carece de facultad para decretar, en casos-adecuados, tratamiento en horas no laborables con cargo al Fondo del Seguro del Estado.
 La sección 3, inciso 1 de la Ley de Compensaciones-, por Accidentes del Trabajo (Ley 45 de 1935 (1) pág. 251) dispone que cuando a juicio del Administrador del Fondo los servicios médicos o de hospital deban descontinuarse, el obrero podrá apelar ante la Comisión Industrial. En el presente caso el médico que asistía al obrero le dió de alta el 19 de abril de 1943, por considerar que su incapacidad para el trabajo ya había desaparecido. Sin embargo, el obrero.esperó hasta el 23 de agosto de 1943 para radicar su apelación.
En la vista ante la Comisión declaró el obrero reclamante que él recibió dietas hasta el 19 de abril y que “de ahí en adelante continué en tratamiento hasta el 16 de julio que fui donde el doctor Marqués y me dió el alta para trabajar, el 17 de julio, sin recibir dietas todo ese tiempo”. Esta decla-ración está en abierta contradicción con la alegación del Ad-ministrador de que el obrero fué dado de alta para el trabajo* el día 19 de abril de 1943. Solicitó el Administrador que se dejara el caso abierto “para probar con el médico que trató-ai obrero, el médico que le daba tratamiento en horas no labo-rables, que la condición de la mano no le impedía trabajar”. *667La Comisión declaró cerrado el caso y dictó su resolución sin oír la prueba ofrecida por el Administrador.
No encontramos justificada la festinación de la Comisión para resolver el caso sin dar al Administrador una oportu-nidad de presentar la prueba por él ofrecida para demostrar que cuando fue dado de alta, en abril 19 de 1943, el obrero reclamante "estaba en condiciones para poder dedicarse a su trabajo babitual. La tardanza del obrero en formular su re-clamación y la insuficiencia de la declaración prestada por él ante la Comisión, baeen surgir dudas que seguramente hu-biesen sido disipadas por la declaración del Dr. Marqués, el médico encargado de la curación del reclamante. Nada hu-biera perdido el reclamante si la Comisión hubiese concedido al Administrador la oportunidad de defender el fondo bajo su custodia contra una posible reclamación infundada o de corroborar con la del médico la declaración del reclamante en cuanto a su alegada incapacidad. Los reclamantes de com-pensaciones tienen derecho a un juicio rápido, pero no hasta el punto de que se prive al Administrador del Fondo' de la oportunidad de presentar su prueba y de ser oído en defensa de los intereses que la ley le ha encomendado.
Opinamos que la Comisión no hizo buen uso de su discre-ción y que erró al negarse a oír la evidencia ofrecida por el Administrador.
No estamos de acuerdo con la interpretación que la Comisión da al artículo 3 de la ley. Es indudable que el obrero lesionado tiene derecho a recibir sus compensaciones semanales o dietas, por la cantidad y por el término fijado por la ley, siempre que se encuentre incapacitado para el trabajo. Pero pudiera muy bien suceder que el obrero se encontrase en condiciones para poder trabajar y ganar su jornal completo y que por consejo del médico estuviese recibiendo un tratamiento adicional durante las horas no laborables, en cuyo caso el obrero no tendría derecho a continuar *668recibiendo dietas. Véase: Cordero, Admor. v. Comisión Industrial, 62 D.P.R. 719.

Por las razones expuestas procede dejar sin efecto la re-solución recurrida y devolver el caso a la Comisión para ulteriores procedimientos no inconsistentes con esta opinión.